Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-13-00251-CV

                                         IN RE Marie BERGMAN

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: May 8, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 22, 2013, Relator Marie Bergman filed a petition for writ of mandamus, asking

in part that we reinstate the order appointing Relator as the guardian in Cause Number 74-CI-

10952. The court has considered Relator’s petition for writ of mandamus and is of the opinion

that Relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is

DENIED. See TEX. R. APP. P. 52.8(a).

                                                             PER CURIAM




1
 This proceeding arises out of Cause No. 74-CI-10952, in the 73rd Judicial District Court, Bexar County, Texas, the
Honorable David A. Canales presiding.